Citation Nr: 1516027	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-40 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 40 percent for service-connected bilateral hearing loss.

2.  Entitlement to a disability rating greater than 30 percent for service-connected bilateral pes planus with plantar fasciitis and degenerative joint disease of the feet.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from September 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.

Service connection for bilateral hearing loss and bilateral pes planus was initially granted by the RO in April 2007, wherein initial disability ratings of 40 percent and 10 percent, respectively, were assigned effective as of date of claim.  In June 2007, the Veteran expressed disagreement with the initial disability ratings assigned.  In June 2008, the disability rating for the bilateral pes planus was increased to 30 percent, effective as of date of claim.  He was also issued a Statement of the Case in June 2008.  The Veteran did not timely perfect a substantive appeal following the issuance of the Statement of the Case.

In February 2009, he submitted correspondence expressing disagreement with the June 2007 rating decision with regard to the service-connected bilateral pes planus.  As this was not timely filed, it represents a new claim for an increased disability rating for the bilateral pes planus.  The RO, however, did not further adjudicate the bilateral pes planus issue until a November 2014 Supplemental Statement of the Case.

In February 2009, the Veteran also raised the issue of entitlement to a TDIU.  This was denied by the RO in August 2009 and January 2010.  The Veteran timely expressed disagreement and perfected a substantive appeal.

In addressing entitlement to a TDIU, the November 2014 Supplemental Statement of the Case concludes that since the Veteran asserted his service-connected bilateral pes planus and bilateral hearing loss precluded him from securing or maintaining gainful employment, and since the RO had failed to increase the respective disability ratings to the maximum available, the respective issues were in appellate status.  Subsequently, in November 2014, all issues identified on the November 2014 Supplemental Statement of the Case were certified as being on appeal before the Board.  In light of the foregoing, the issues on appeal before the Board are as captioned above.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In correspondence received in March 2015, the Veteran's representative indicated that the Veteran wished to withdraw his appeal as to the issue of entitlement to a TDIU.  As such, the issue of entitlement to a TDIU will be dismissed.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an increased disability rating for the service-connected bilateral hearing loss and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

In correspondence received in March 2015, the Veteran's representative indicated that the Veteran wished to withdraw his appeal as to the issue of entitlement to a TDIU.  


CONCLUSION OF LAW

The criteria for the withdrawal of the appeal as to the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, in correspondence received in March 2015, the Veteran's representative indicated that the Veteran wished to withdraw his appeal as to the issue of entitlement to a TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to a TDIU is dismissed.


REMAND

Bilateral Hearing Loss

With regard to the issue of an increased disability rating for the service-connected bilateral hearing loss, during the pendency of this appeal, by rating action dated in October 2014, the agency of original jurisdiction proposed that the disability rating for the bilateral hearing loss be reduced from 40 percent to 20 percent.  Because the proposed reduction is pending, adjudication of the issue of entitlement to an increased disability rating must be deferred.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the two claims are inextricably intertwined)).  The Veteran was sent a notification letter regarding the proposal in October 2014.  However, there is no indication that the agency of original jurisdiction has adjudicated the proposed reduction from 40 percent to 20 percent for the rating assigned the Veteran's service-connected bilateral hearing loss.

Bilateral Pes Planus 

With regard to the issue of an increased disability rating for the service-connected bilateral pes planus with plantar fasciitis and degenerative joint disease of the feet, the United States Court of Appeals for Veterans Claims (Court) has established that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Also, when rating such disabilities, any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue must be discussed.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

The Veteran underwent VA examinations of the lower extremities in May 2009 and January 2013.  While the VA examiner in May 2009 provided findings following repetitive motion testing, the VA examiner in January 2013 did not.  As such, this evidence is inadequate to assess the current level of severity of the Veteran's bilateral pes planus with plantar fasciitis and degenerative joint disease of the feet. 
Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the medical examination provided with respect to the Veteran's bilateral foot disability is inadequate, the claim must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).  See Colvin v. Derwinski, 1 Vet. App. 171 (1991), Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall undertake the procedure for adjudication of the outstanding proposed rating reduction of the disability rating assigned for the Veteran's service-connected bilateral hearing loss.  

3.  The agency of original jurisdiction shall schedule the Veteran for a VA examination in order to determine the current nature and severity of his service-connected 
bilateral pes planus with plantar fasciitis and degenerative joint disease of the feet.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail. 

The examiner is requested to specifically include determinations regarding whether the Veteran's pes planus is manifested by marked pronation; extreme tenderness of plantar surfaces of the feet; marked inward displacement; severe spasm of the tendo Achillis on manipulation; and if either foot is improved by orthopedic shoes or appliances. 

The examiner is also requested to identify any limitation of motion in the Veteran's feet in light of the plantar fasciitis and degenerative joint disease of the feet.  An indication as to whether the feet exhibit weakened movement, excess fatigability, or incoordination must also be provided.  These determinations must be expressed in terms of the degree of additional loss of range of motion. 

The examiner shall provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the feet are used repeatedly over a period of time. These determinations must also be portrayed in terms of the degree of additional range of motion loss. 

The examiner shall also indicate whether any functional limitation due to pain, weakened movement, excess fatigability, or incoordination, if identified, would be commensurate with a moderately severe foot injury, or moderately severe malunion or nonunion of the tarsal or metatarsal bones, or analogous to amputation of one or more toes.

The examiner is also requested to opine as to the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


